DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling device” “a temperature device configured to switch” in claims 1 & 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant recites the coupling device includes a collimator (claim 11).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter “a temperature device configured to switch” fails to comply with a written description requirement. Applicant teaches the cavity may include a temperature device configured to switch between open and closed states at a rate that manipulates the gas sample by inducing temperature variations inside the chamber (0010, lines 15-17).  Examiner notes the claimed subject matter lacks written description since the specification does not provide the structure for the temperature device to perform the claimed functions. A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function may also lack adequate written description and/or not be sufficiently enabled to support the full scope of the claim. The principal function of claims is to provide notice of the boundaries of the right to exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those limits. Accordingly, an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a) or pre-AIA  section 112, first paragraph. See MPEP 2181 IV. Correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 & 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claims 1 & 17, the claimed subject matter “a total spot overlap area less than the total spot overlap area of a spherical mirror” is rendered indefinite.  Examiner notes it is unclear as to the origin of a spot overlap on an additional spherical mirror when a light beam is reflecting between the input and output mirror. Applicant teaches the laser beam makes several passes within the cavity before it overlaps with itself (0038, lines 3-6).  Applicant further teaches a total spot overlap area is calculated based on the spot patterns of each of the input mirror 114 and the output mirror 118, in which the mirror may be spherical (0043, line 1).  Examiner questions how a total spot area generated from two spherical mirrors is less than an additional spherical mirror.
In regards to claim 6, the claimed subject matter “the respective design of the other of the input mirror and the output mirror is cylindrical” is rendered indefinite.  Examiner notes there is no antecedence for the other of the input and out mirror.  Examiner interprets the claim as an input spherical mirror and output spherical mirror combined with an input cylindrical mirror and output cylindrical mirror.  Applicant teaches the respective design of each of the input mirror and the output mirror may be one of spherical or cylindrical (0007, lines 6-7).  
In regards to claim 15, the claimed subject matter “a temperature device configured to switch” is rendered indefinite.  Examiner notes the specification does not provide the structure for the “temperature device” to perform the claimed functions.  Applicant teaches the cavity may include a temperature device configured to switch between open and closed states at a rate that manipulates the gas sample by inducing temperature variations inside the chamber (0010, lines 15-17).  Based upon the specification there is no way to determine the metes and bounds of this limitation, since there are no limits imposed by structure, material or acts, and can therefore be performed by any means capable of performing the function, both known and unknown.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Wang, “Development of a portable cavity-enhanced absorption spectrometer for the measurement of ambient NO3 and N2O5: experimental setup, lab characterizations, and field applications in a polluted urban environment”, 27 September 2016 hereafter Wang in view of paper of Jérémie Courtois, “High-speed off-axis Cavity Ring-Down Spectroscopy with a re-entrant configuration for spectral resolution enhancement”, 2010, Optical Society of America hereafter Courtois.

With respect to claim 1, Wang teaches an optical system for performing an absorption measurement of a medium sample, the optical system comprising:
a laser source (fig 1a, LED) configured to output a laser beam having a wavelength corresponding to an absorption region of interest (fig 5, NO3 & NO2);
a ringdown cavity (fig 1a) comprising a chamber configured to receive the medium sample (fig 1a, N2),
an input mirror (fig 1a, M1) at an input end of the chamber, an output mirror (fig 1, M2) at an output end of the chamber, and an optical axis that extends through a center of the input mirror and a center of the output mirror;
a coupling device (fig 1a, L1) configured to couple the laser beam through the input mirror into the chamber as one of a single narrow-diameter laser beam or a large-diameter laser beam; and
a detector (fig 1a, spectrometer) optically coupled with the ringdown cavity, and configured to detect an intensity “I (λ)” (equation 1) of light of the wavelength (fig 3, wavelength) corresponding to the absorption region (fig 3, absorption) of interest that extends through the output mirror.

Wang does not specifically teach the ringdown cavity increases a re-entrant condition relative to a conventional cavity comprised of two spherical mirrors.

Courtois, in the same field of endeavor as Wang of cavity ring-down spectroscopy, teaches if a re-entrant condition is satisfied and the injection is sufficiently off-axis one obtains resonances equally strongly excited (pg. 4850, ¶ 1, lines 2-5).  Courtois further teaches a spherical cavity wherein the length of cavity is dependent on the radius of curvature of the spherical mirrors that form the spherical cavity (pg. 4851, ¶ 1, lines 2-5).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to increase a re-entrant condition relative to a spherical mirror by setting the mirror distance at a specific length relative to the radius of curvature of the mirrors for outputting strong resonances of light.  The increase in a re-entrant condition will enable strong resonances within the cavity.

With respect to claim 16, Wang teaches a method of performing an absorption measurement of a medium sample, the method comprising:
coupling a laser beam (fig 1a, LED) having a wavelength corresponding to an absorption region of interest (fig 5, NO3 & NO2) into a ringdown cavity comprising a chamber, an input mirror (fig 1a, M1) at an input end of the chamber, an output mirror (fig 1a, M2) at an output end of the chamber, and an optical axis that extends through a the input mirror and a center of the output mirror, and an optical axis that extends through a center of the input mirror and a center of the output mirror;
injecting (fig 1a, N2) “injection lines” a medium sample into the chamber (pg. 1740, col1, ¶ 1, lines 3-4); and
detecting an intensity “I (λ)” (equation 1)” of light of the wavelength (fig 3, wavelength) corresponding to the absorption region (fig 3, absorption) of interest that extends through the output mirror.

Wang does not teach a cavity geometry of the ringdown cavity increases a re-entrant condition of the ringdown cavity relative to a conventional cavity comprised of two spherical mirrors.

Courtois, in the same field of endeavor as Wang of cavity ring-down spectroscopy, teaches if a re-entrant condition is satisfied and the injection is sufficiently off-axis one obtains resonances equally strongly excited (pg. 4850, ¶ 1, lines 2-5).  Courtois further teaches a spherical cavity wherein the length of cavity is dependent on the radius of curvature of the spherical mirrors that form the spherical cavity (pg. 4851, ¶ 1, lines 2-5).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to increase a re-entrant condition relative to a spherical mirror by setting the mirror distance at a specific length relative to the radius of curvature of the mirrors for outputting strong resonances of light.  The increase in a re-entrant condition will enable strong resonances within the cavity.

Claim(s) 2 & 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Wang, “Development of a portable cavity-enhanced absorption spectrometer for the measurement of ambient NO3 and N2O5: experimental setup, lab characterizations, and field applications in a polluted urban environment”, 27 September 2016 hereafter Wang in view of paper of Jérémie Courtois, “High-speed off-axis Cavity Ring-Down Spectroscopy with a re-entrant configuration for spectral resolution enhancement”, 2010, Optical Society of America hereafter Courtois in further view of paper of Manish Gupta, “Optimization of Off-Axis ICOS and Applications to Flow Tube Kinetics”, 2003 hereafter Gupta.

With respect to claim 2 according to claim 1, the combination does not teach the cavity geometry is defined in part by a respective design of each of the input mirror and the output mirror having a total spot overlap.

Gupta, in the same field of endeavor as Wang of laser cavity mirrors (fig 1, Gupta) (pg. 2, ¶ 1, lines 1-2), teaches the best signal to noise ratio is observed for patterns in which the spot overlap is at a minimum (fig 4).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to have minimal total spot overlap between the combination’s mirrors to generate a high signal to noise ratio.

With respect to claim 3 according to claim 2, the combination does not teach the respective design of at least one of the input mirror and the output mirror is astigmatic.

Gupta, in the same field of endeavor as Wang of Cavity mirrors (fig 1, Gupta) (pg. 2, ¶ 1, lines 1-2), teaches the best signal to noise ratio is observed for patterns in which the spot overlap at a minimum (fig 4).  Gupta further teaches the patterns are formed by the astigmatism of the mirror (pg. 2, ¶ 1, lines 11-12).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to have minimal astigmatism at each of the combination’s mirrors to generate a high signal to noise ratio.

With respect to claim 4 according to claim 2, the combination does not teach the respective design of each of the input mirror and the output mirror is astigmatic.

Gupta, in the same field of endeavor as Wang of laser cavity mirrors (fig 1, Gupta) (pg. 2, ¶ 1, lines 1-2), teaches the best signal to noise ratio is observed for patterns in which the spot overlap is the least (fig 4).  Gupta further teaches the patterns are formed by the astigmatism of the mirror (pg. 2, ¶ 1, lines 11-12).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to have minimal astigmatism at each of the combination’s mirrors to generate a high signal to noise ratio.

With respect to claim 5 according to claim 2, the combination does not teach the respective design of each of the input mirror and the output mirror is one of spherical.

Courtois, in the same field of endeavor as Wang of cavity ring-down spectroscopy, teaches the respective design of an input and output mirror is one of a spherical (pg.4849, ¶ 5), wherein the spherical mirrors are design generate a resonance with a high signal-to-noise ratio (pg.4848, ¶ 4).  At the time prior to effective filing date of the invention it would have been obvious to combine spherical mirrors with the combination’s cavity to generate resonance modes with a high signal to noise ratio.

With respect to claim 6 according to claim 2, the combination does not teach the respective design one of the input mirror and the output mirror is spherical.

Courtois, in the same field of endeavor as Wang of cavity ring-down spectroscopy, teaches the respective design of an input and output mirror is one of a spherical (pg.4849, ¶ 5), wherein the spherical mirrors are design generate a resonance with a high signal-to-noise ratio (pg.4848, ¶ 4).  At the time prior to effective filing date of the invention it would have been obvious to combine spherical mirrors with the combination’s cavity to generate resonance modes with a high signal to noise ratio.

With respect to claim 7 according to claim 2, the combination does not teach the cavity geometry is further defined by a cavity length (pg. 1469, col 1, ¶ 3, line 10 Wang).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Wang, “Development of a portable cavity-enhanced absorption spectrometer for the measurement of ambient NO3 and N2O5: experimental setup, lab characterizations, and field applications in a polluted urban environment”, 27 September 2016 hereafter Wang in view of paper of Jérémie Courtois, “High-speed off-axis Cavity Ring-Down Spectroscopy with a re-entrant configuration for spectral resolution enhancement”, 2010, Optical Society of America hereafter Courtois in further view of paper of Manish Gupta, “Optimization of Off-Axis ICOS and Applications to Flow Tube Kinetics”, 2003 hereafter Gupta in further view of paper of Jianhui Liu, “Design and research of built-in sample cell with multiple optical reflections” 24 October 2017.

With respect to claim 8 according to claim 7, the combination does not teach the cavity length corresponds to a length that results in a smallest total spot overlap area for the respective designs of each of the input mirror and the output mirror.

Liu, in the same field of endeavor as Wang of laser cavity mirrors for absorption measurements, teaches traditional optical multi-channel absorption cells are influenced by the spot overlap and other factors (pg. 4, ¶ 3- pg. 5, ¶1).  Liu further teaches the cavity length within traditional systems have been extended to avoid spot overlap (pg. 4, ¶ 3- pg. 5, ¶1).  Based upon Liu’s teachings, one of ordinary skill would readily understand adjusting the cavity length to reduce the total number of overlaps i.e. total spot overlap would improve sensitivity and measurement accuracy.  At the time prior to the effective filing date of the invention it would have been obvious to try to increase the combination’s cavity length to reduce the unwanted effects of a large total spot overlap.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Wang, “Development of a portable cavity-enhanced absorption spectrometer for the measurement of ambient NO3 and N2O5: experimental setup, lab characterizations, and field applications in a polluted urban environment”, 27 September 2016 hereafter Wang in view of paper of Jérémie Courtois, “High-speed off-axis Cavity Ring-Down Spectroscopy with a re-entrant configuration for spectral resolution enhancement”, 2010, Optical Society of America hereafter Courtois in further view of paper of Manish Gupta, “Optimization of Off-Axis ICOS and Applications to Flow Tube Kinetics”, 2003 hereafter Gupta.

With respect to claim 17 according to claim 16, the combination does not teach the cavity geometry is defined in part by a respective design of each of the input mirror and the output mirror having a total spot overlap.

Gupta, in the same field of endeavor as Wang of Cavity mirrors (fig 1, Gupta) (pg. 2, ¶ 1, lines 1-2), teaches the best signal to noise ratio is observed for patterns in which the spot overlap is the least (fig 4).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to have minimal total spot overlap between the combination’s mirrors to generate a high signal to noise ratio.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Wang, “Development of a portable cavity-enhanced absorption spectrometer for the measurement of ambient NO3 and N2O5: experimental setup, lab characterizations, and field applications in a polluted urban environment”, 27 September 2016 hereafter Wang in view of paper of Jérémie Courtois, “High-speed off-axis Cavity Ring-Down Spectroscopy with a re-entrant configuration for spectral resolution enhancement”, 2010, Optical Society of America hereafter Courtois in further view of paper of Jianhui Liu, “Design and research of built-in sample cell with multiple optical reflections” 24 October 2017 hereafter Liu.

With respect to claim 18 according to claim 16, the combination does not teach the cavity geometry is defined in part a cavity length corresponding to a length that results in a smallest total spot overlap area.

Liu, in the same field of endeavor as Wang of laser cavity mirrors for absorption measurements, teaches traditional optical multi-channel absorption cells are influenced by the spot overlap and other factors (pg. 4, ¶ 3- pg. 5, ¶1).  Liu further teaches the cavity length within traditional systems have been extended to avoid spot overlap (pg. 4, ¶ 3- pg. 5, ¶1).  Based upon Liu’s teachings, one of ordinary skill would readily understand adjusting the cavity length to reduce the total number of overlaps i.e. total spot overlap would improve sensitivity and measurement accuracy.  At the time prior to the effective filing date of the invention it would have been obvious to try to increase the combination’s cavity length to reduce the unwanted effects of a large total spot overlap.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of Wang, “Development of a portable cavity-enhanced absorption spectrometer for the measurement of ambient NO3 and N2O5: experimental setup, lab characterizations, and field applications in a polluted urban environment”, 27 September 2016 hereafter Wang in view of paper of Jérémie Courtois, “High-speed off-axis Cavity Ring-Down Spectroscopy with a re-entrant configuration for spectral resolution enhancement”, 2010, Optical Society of America hereafter Courtois in further view of Jianhui Liu, “Design and research of built-in sample cell with multiple optical reflections”, 24 October 2017 hereafter Liu.

With respect to claim 10 according to claim 1, the combination does not teach the coupling device is configured to couple a single narrow-diameter laser beam through the input mirror along an axis offset from the optical axis of the ringdown cavity.

Liu, in the same field of endeavor as Wang of laser cavity mirrors for absorption measurements, teaches a single narrow-diameter laser beam travels through an offset position relative to the optical axis of two mirrors (fig 2.1). 
 Liu further teaches the off-axis paths has been used to achieve long optical paths folded between two spherical mirrors, wherein long optical paths help avoid spot overlap (pg. 4, ¶ 3- pg. 5, ¶1).  The off-axis path also helps improve system sensitivity when detecting gas concentration while keeping the system compact (pg.4 ¶ 1, lines 4-10). 

Liu does not teach a coupling device.

Courtois, in the same field of endeavor as Wang of ring-down cavity spectroscopy, implicitly teaches a coupling device such as a mirror may reflect light into an input mirror along at an axis offset relative to the mirror’s center optical axis.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Courtois’s coupling device with the combination’s input mirror to direct light at an offset axis relative to the mirror’s optical axis to improve sensitivity of gas concentrations without increasing cavity length.

Allowable Subject Matter
Claims 9, 11-14, & 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  Claims 19, & 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious “cavity length corresponds to a length that results in a highest transverse mode density for the respective designs of each of
the input mirror and the output mirror”, in combination with the rest of the limitations of claim 9.

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the coupling device comprises a collimator configured to couple a large-diameter laser beam through the input mirror as a plurality of laser beams along a corresponding plurality of axes, wherein at least one of the corresponding plurality of axes is offset from the optical axis”, in combination with the rest of the limitations of claim 11.

As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious “ringdown cavity is configured to manipulate the medium sample within the chamber to induce phase shifting of the laser beam
within the chamber”, in combination with the rest of the limitations of claim 12.

As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein at least one of the input valve and the output valve is further configured to switch between open and closed states at a rate that manipulates the medium sample by inducing pressure variations inside the chamber”, in combination with the rest of the limitations of claim 14.

As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious “manipulating the medium sample within the chamber to induce phase shifting of the laser beam within the chamber”, in combination with the rest of the limitations of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877